Citation Nr: 0721178	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-23 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
application to reopen claims of service connection for 
hypertension and skin disability.  The veteran perfected a 
timely appeal of this determination to the Board.

In June 2004, the Board reopened the veteran's hypertension 
and skin disability claims and remanded them to the RO for 
further development.


FINDINGS OF FACT

1. The evidence does not demonstrate that the veteran had a 
hypertension condition in service or a year following his 
separation from service.

2. The evidence does not reflect a current skin condition 
that began in service.


CONCLUSIONS OF LAW

1. Hypertension was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2006).

2. A skin disorder was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claims.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in June 2004.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in March 2007.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's separation examination, private post-service 
medical treatment records, VA examinations, lay statements 
from fellow service members, and written statements from the 
veteran and his representative are associated with the claims 
file.

Despite efforts by the RO to obtain the veteran's service 
medical records, the only service medical record available is 
the veteran's September 1952 separation examination.  The 
Board notes that where the claimant's service medical records 
have been destroyed or lost, the Board has a heightened duty 
to explain its findings and conclusions and to consider the 
benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

Also, the Board notes that when a claimant fails to report 
for an examination that is scheduled in conjunction with an 
original compensation claim, the claim is rated based on the 
evidence of record.  When a claimant fails to report for an 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim must 
be denied.  38 C.F.R. § 3.655(b).

In this case, the veteran was afforded a VA examination for 
his hypertension and skin disorder claims in June 2005.  
However, the RO determined that such examination was 
inadequate, and rescheduled the veteran for other 
examinations.  The veteran cancelled these examinations, and 
informed the RO that he did not wish to have any further 
examinations.  The RO advised the veteran that such 
examinations were important for his appeal, but the veteran 
expressed unwillingness to be examined, indicating that he 
could not travel any longer.

Thus, in this case, the veteran failed to report for an 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed.  However, the 
Board notes that the veteran did not fail to report to his 
initial June 2005 examination but, through no fault of his 
own, such examination was deemed inadequate by the RO.  In 
light of such circumstances, liberally construing VA 
regulations in the veteran's favor, the Board finds that the 
veteran's failure to report for addional examinations does 
not compel the denial of his claims on that basis under 
38 C.F.R. § 3.655(b).

However, the Board furthermore notes that the veteran 
received notice of the importance of such examinations to his 
appeal both through correspondence with the RO and through 
the RO's March 2007 supplemental statement of the case 
(SSOC), and that the veteran responded to the SSOC with 
notice that he had no further evidence to submit and a 
request that the Board consider his appeal as soon as 
possible.  In light of this, the Board determines that remand 
for any further examinations would be futile, and will thus 
decide the instant matter based on the current evidence of 
record.

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran.  Accordingly, 
further development and further expending of VA's resources 
is not warranted.  See 38 U.S.C.A. § 5103A.





II. Service Connection

The veteran argues that he is entitled to service connection 
for hypertension and a skin disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. § 
3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for hypertension is one year.  38 C.F.R. § 3.307, 
3.309(a).

A. Hypertension

The record reflects a history treatment for hypertension, and 
that the veteran has a current hypertension condition.

However, the veteran's September 1952 separation examination 
is negative for any indication of hypertension, and the 
veteran was noted at that time to have a normal clinical 
evaluation of the vascular system.  The veteran's blood 
pressure at that time was noted to be 110 systolic and 70 
diastolic.

The first indication of hypertension in the record is an 
April 1977 VA examination report, which indicates that the 
veteran was diagnosed as having hypertensive vascular 
disease.

In support of his claims, the veteran submitted lay 
statements from two persons who served with him.  The first 
letters, from L.D., dated in September 1996 and August 1997, 
state that the veteran had chest pain and high blood 
pressure, and that L.D. knew this because they were both in 
the medical corps and in the same company, and they were both 
housed in the same room.  The other letter, from C.P., dated 
in May 2002, states that C.P. remembered going to the 
dispensary with the veteran for his breathing and a skin 
rash, that they had to stop often when they were on hikes 
because of the veteran's breathing, and that the veteran was 
always very nervous and on medication.

On July 2005 VA examination, the VA examiner noted that the 
veteran stated that he developed hypertension and heart 
disease while in the military, and that the veteran had two 
letters from friends who vouched for him.  In a January 2006 
addendum to the July 2005 VA examination, the same VA 
examiner opined that it was as likely as not that the veteran 
developed hypertension in the military, based on the letters 
from his friends.  There is no indication that the VA 
examiner reviewed the claims folder or any other records.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for hypertension.  Although the veteran has a current 
hypertension condition, the evidence does not demonstrate 
that he had a hypertension condition in service or a year 
following his separation from service.  On September 1952 
separation examination, no hypertensive condition was noted, 
the veteran was noted to have had a normal clinical 
evaluation of the vascular system, and the veteran's blood 
pressure was noted to be 110 systolic and 70 diastolic.  
Hypertension was not noted in the medical evidence of record 
until April 1977, which is almost 25 years after the 
veteran's separation from service.

The Board recognizes its heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt in light of the fact that, other than the September 
1952 separation examination, the veteran's service medical 
records are missing.  It also recognizes the statements from 
L.D. that the veteran had high blood pressure in service, and 
opinion of the July 2005 VA examiner that it was as likely as 
not that the veteran developed hypertension in the military, 
based on the letters from his friends.

However, the Board notes that lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, as the 
determination of whether the veteran had hypertension would 
have been a medical determination, rather than a 
determination able to be based on lay observation, the lay 
statement of L.D. is of limited probative value.

Furthermore, where the facts show that the veteran received 
treatment from a physician many years after service, and the 
conclusion reached by the physician is clearly based solely 
on the history provided by the veteran, or the hearsay 
recitation of diagnoses or other medical history, the Board 
is not bound to accept the medical conclusions and/or 
opinions of a physician.  See DeSousa v. Gober, 10 Vet. App. 
461 (1997).  The July 2005 VA examiner's opinion was not made 
after a review of the record and does not address the 
September1952 separation examination or any other medical 
record.  Rather, it was clearly based solely on the history 
provided by the veteran and hearsay recitation of diagnoses 
or other medical history provided by the lay statements in 
the veteran's letters.  Thus, the July 2005 VA examiner's 
opinion lacks probative value, and the Board is not bound to 
accept its medical conclusions or opinions.

Therefore, even considering the Board's heightened duty to 
consider the benefit of the doubt, the probative value of the 
negative September 1952 separation examination, including the 
blood pressure reading of 110 systolic and 70 diastolic, in 
combination with lack of medical documentation of any 
hypertension disorder until many years after the veteran's 
period of service, heavily outweighs the combined probative 
value of the lay statements submitted by the veteran in 
support of his claim and the July 2005 VA examiner's opinion.

Accordingly, service connection for hypertension is not 
warranted.

B. Skin disorder

The veteran's September 1952 separation examination is 
negative for any indication of a skin disorder or any skin 
problems or abnormalities, and the veteran was noted to have 
had a normal clinical evaluation of the skin.

The first notation in the medical evidence of a skin 
condition was on April 1977 VA examination, where the veteran 
complained that his skin itched and felt tight.  On 
examination, it was noted that the veteran claimed that he 
had had acute dermatitis in the service, that he had dry skin 
and a mild degree of folliculitis on the abdomen where the 
hair was present and little follicular papules beneath the 
hair, and that elsewhere his skin was just dry.  The veteran 
was diagnosed as having dry skin and mild folliculitis. 

The medical record is positive for two other instances of 
treatment for skin conditions.  A private medical record 
dated in February 1999 notes diagnoses of actinic keratosis 
of the right mandible and xerotic dermatitis, with xerotic 
scale noted to be on the arms and legs without papules or 
plaques.  An August 2001 medical treatment note indicates 
that the veteran sought treatment for an area on his right 
ear that would not heal, and for spots and moles on his back.  
The veteran was assessed as having scaly erythematous plaque 
on the right arm and helix, and a red papule on the left 
back.

Other private medical treatment records dated July 1999 
through July 2001 consistently describe physical examination 
of the veteran's skin as warm and dry without ulcers, 
dermatitis, xanthomas, or rashes.

Additionally, private medical records are positive for the 
following notations: no rash in February 2002; no complaints 
regarding the skin and no superficial or subcutaneous lesions 
noted in June 2002; that the veteran denied any significant 
history of skin rashes, examination revealed no significant 
rashes or any other evidence of stasis dermatitis, and no 
palpable subcutaneous nodules noted in September 2002 and 
September 2003; and no lesions in December 2003.

In a July 2005 addendum to a July 2005 VA examination, the VA 
examiner noted that the veteran had a history of a skin 
condition that was not currently apparent.  A January 2006 
addendum to the July 2005 examination indicates that there 
was currently no rash to evaluate.

The veteran submitted lay statements from two persons who 
served with him in support of his claim.  The first letters, 
from L.D., dated in September 1996 and August 1997, state 
that the veteran had skin problems and that L.D. knew this 
because they were both in the medical corps and in the same 
company, and they were both housed in the same room.  The 
other, from C.P., dated in May 2002, states that C.P. 
remembered going to the dispensary with the veteran for his 
breathing and a skin rash, that they had to stop often when 
they were on hikes because of the veteran's breathing, and 
that the veteran was always very nervous and on medication.

After a review of the record, the Board determines that a 
preponderance of the evidence is against the veteran's claim.

Initially, although the February 1999 and August 2001 private 
treatment notes indicate treatment for skin conditions, the 
record does not reflect that the veteran has a currently 
diagnosed skin disorder.  On July 2005 VA examination, no 
rash or other skin condition was noted, and the examiner 
opined that there was no rash to evaluate.

To the extent that any current skin disorder has been shown 
in the February 1999 and August 2001 private treatment notes, 
there is no indication that any such conditions are linked to 
the veteran's period of service, or that a current skin 
condition that began in service.  The September 1952 
separation examination is negative for any indication of a 
skin disorder or any skin problems or abnormalities, and the 
veteran was noted to have a normal clinical evaluation of the 
skin.  The first indication of medical treatment for a skin 
condition was on April 1977 VA examination, where the veteran 
was diagnosed as having dry skin and mild folliculitis, and 
which was nearly 25 years after the veteran's period of 
service.  The only other indications of treatment were in 
February 1999 and August 2001, where the veteran was 
diagnosed as having actinic keratosis of the right mandible 
and xerotic dermatitis, with xerotic scale noted to be on the 
arms and legs without papules or plaques, and scaly 
erythematous plaque on the right arm and helix, and a red 
papule on the left back.  The medical record, which covers 
over 50 years from the veteran's separation from service, is 
otherwise negative for skin problems, with remaining private 
records dated July 1999 to December 2003 consistently 
documenting no skin problems.

The Board has considered its heightened duty to consider the 
benefit of the doubt in this case, as many of his service 
medical records are missing.  The Board furthermore notes the 
veteran's contentions that he was treated for acute 
dermatitis in service, and also the statements of L.D. and 
C.P. that the veteran had a skin condition or skin rash for 
which he visited the dispensary.  However, even accepting as 
true the veteran's assertion he was treated for acute 
dermatitis in service, the lack of noted symptomatology at 
separation and in the post-service medical record, as well as 
the lack of a currently diagnosed skin disorder, weighs 
heavily against the veteran's claim.  In short, the record 
does not reflect that any in-service condition was chronic, 
and is not positive for any showing of a continuity of 
symptomatology after service.

Accordingly, service connection for a skin disorder is not 
warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


